Dove, J. This claim is based upon a contract for electrical work, together with materials, which were furnished by claimant to the Division of Architecture and Engineering of the Department of Public Works and Buildings of the State of Illinois. Said contract is evidenced by claimant’s exhibit attached to the original claim. Subsequently, a stipulation was duly entered into by and between claimant and the office of the Attorney General for the State of Illinois. The stipulation provides in part as follows: That claimant under contract No. 71531 furnished materials and performed work for respondent in air conditioning the offices of the Department of Registration at the State of Illinois Building, 160 North LaSalle Street, Chicago, Illinois; that claimant presented its bill to respondent, and that the same was not paid, because the biennium appropriation from which it was payable had lapsed; that claimant is the owner of said claim; that no assignment or transfer of the claim in this cause, or any part thereof or interest therein, has been made by claimant herein; and, that there is due and owing from respondent, the State of Illinois, to claimant herein, after allowing all just credits, the sum of $3,661.05. The only question presented here is whether or not an award can be made for the balance due on the contract above referred to where the appropriation has lapsed. Where a contract with the State has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract ; (3) proper charges made therefor; and, (4) adequate funds were available at the time the contract was entered into, this Court will enter an award for the amount due. National Korectaire Company vs. State of Illinois, 22 C.C.R. 302. It appears that all qualifications for an award have been met in the instant case. Claimant is hereby awarded the sum of $3,661.05.